                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON ELLIOTT,                                  Case No. 19-cv-06005-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     J. CABALLERO,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The amended complaint was dismissed with leave to amend and plaintiff

                                  15   has filed a second amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff alleges that he was improperly found guilty of several false disciplinary

                                  19   violations in retaliation for his protected conduct.

                                  20          “‘Federal law opens two main avenues to relief on complaints related to

                                  21   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the

                                  22   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges

                                  23   to the lawfulness of confinement or to particulars affecting its duration are the province of

                                  24   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.

                                  25   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his

                                  26   confinement, however, may be brought under § 1983.” Id.

                                  27          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or

                                  28   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                                                                        2
                                   1   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.

                                   2   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez,

                                   3   411 U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell

                                   4   speedier release,’ however, suit may be brought under § 1983.’” Skinner, 562 U.S. at

                                   5   533-34 (quoting Wilkinson, 544 U.S. at 82). In fact, a § 1983 action is the exclusive

                                   6   remedy for claims by state prisoners that do not “lie at the ‘core of habeas corpus.’”

                                   7   Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser, 411

                                   8   U.S. at 487). A claim that meets the statutory criteria of § 1983 may be asserted unless it

                                   9   is within the core of habeas corpus because “its success would release the claimant from

                                  10   confinement or shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841 (9th Cir.

                                  11   2014) (citing Preiser, 411 U.S. at 500). A challenge to a disciplinary finding that resulted

                                  12   in assessment of time credits must be brought in habeas if reinstatement of the time
Northern District of California
 United States District Court




                                  13   credits would “necessarily spell speedier release.” See Skinner, 561 U.S. at 525.

                                  14          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                  15   basic elements: (1) An assertion that a state actor took some adverse action against an

                                  16   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                  17   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                  18   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  19   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  20   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  21   was retaliated against for exercising his constitutional rights and that the retaliatory action

                                  22   did not advance legitimate penological goals, such as preserving institutional order and

                                  23   discipline). The prisoner must show that the type of activity he was engaged in was

                                  24   constitutionally protected, that the protected conduct was a substantial or motivating

                                  25   factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                  26   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997)

                                  27   (inferring retaliatory motive from circumstantial evidence).

                                  28          Plaintiff states that the sole defendant in this case, Caballero, fabricated evidence
                                                                                      3
                                   1   that plaintiff was in possession of a cell phone in December 2018. Plaintiff states that this

                                   2   was in retaliation for plaintiff refusing to be a snitch. Plaintiff states that as a result of

                                   3   defendant’s actions he lost 120 days of good time credits.

                                   4          Plaintiff also alleges that on February 13, 2019, he received a disciplinary finding

                                   5   for possession of drug paraphernalia and at the hearing plaintiff requested pictures of the

                                   6   evidence and witnesses which may have been denied by Lt. Martinez. Though, Lt.

                                   7   Martinez is not named as a defendant in this action. It is also possible that plaintiff was

                                   8   prevented from viewing evidence and calling witnesses with respect to the disciplinary

                                   9   finding involving defendant and the cell phone, though it is not clear. It is also not clear if

                                  10   there were two separate hearings or if there was one hearing for both disciplinary

                                  11   incidents. The court is also uncertain if the loss of good time credits was only for one

                                  12   disciplinary finding and what was the other punishment.
Northern District of California
 United States District Court




                                  13          The complaint is dismissed with leave to amend to provide more information and

                                  14   for plaintiff to clearly present his claims and identify the defendants. Plaintiff must state if

                                  15   there were two separate hearings, and if so, what were the punishments for each. He

                                  16   must also identify who are the defendants and how each defendant violated his rights.

                                  17   He may wish to include exhibits of the hearings and disciplinary findings.

                                  18          For the retaliation claim, plaintiff has cited no cases and the court has not found

                                  19   caselaw indicating that refusing to snitch is considered protected conduct for a retaliation

                                  20   claim. The Ninth Circuit has held, in a matter involving an alleged vindictive prosecution,

                                  21   that “there is no constitutional right not to snitch.” Paguio v. Acosta, 114 F.3d 928, 930

                                  22   (9th Cir.1997) (citing United States v. Gardner, 611 F.2d 770, 773 (9th Cir.1990)).

                                  23          Plaintiff is also informed that in order to recover damages for an allegedly

                                  24   unconstitutional conviction or imprisonment, or for other harm caused by actions whose

                                  25   unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff

                                  26   must prove that the conviction or sentence has been reversed on direct appeal,

                                  27   expunged by executive order, declared invalid by a state tribunal authorized to make

                                  28   such determination, or called into question by a federal court's issuance of a writ of
                                                                                        4
                                   1   habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). Where a claim

                                   2   seeking expungement of a disciplinary finding would, if successful, “necessarily

                                   3   accelerate” the prisoner’s release on parole, Heck applies. Ramirez, 334 F.3d at 858-59

                                   4   (interpreting Neal v. Shimoda, 131 F.3d 818 (9th Cir. 1997)).

                                   5          In this case plaintiff only seeks money damages, but some of his claims may be

                                   6   barred by Heck while some aspect of the claims could possibly continue in a civil rights

                                   7   action. Plaintiff must provide the additional information described above for the court to

                                   8   determine if plaintiff can continue in civil rights or if he must proceed in habeas.

                                   9                                          CONCLUSION

                                  10          1. The second amended complaint is DISMISSED with leave to amend in

                                  11   accordance with the standards set forth above. The third amended complaint must be

                                  12   filed no later than March 9, 2020, and must include the caption and civil case number
Northern District of California
 United States District Court




                                  13   used in this order and the words THIRD AMENDED COMPLAINT on the first page.

                                  14   Because an amended complaint completely replaces the original complaint, plaintiff must
                                       include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258,
                                  15
                                       1262 (9th Cir. 1992). He may not incorporate material from the original complaint by
                                  16
                                       reference. Failure to file an amended complaint may result in dismissal of this case.
                                  17
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  18
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  19
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  20
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  21
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: February 6, 2020
                                  24

                                  25
                                                                                                    /s/ Phyllis J. Hamilton
                                  26
                                                                                                 PHYLLIS J. HAMILTON
                                  27                                                             United States District Judge

                                  28
                                                                                      5
